Case 19-11014-amc        Doc 56    Filed 12/23/20 Entered 12/23/20 11:47:46            Desc Main
                                   Document     Page 1 of 2



                        UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE: Dennis N Nesbitt, Damika
D Nesbitt
                                      Debtors(s)
Nissan Motor Acceptance                                          BK NO. 19-11014-amc
Corporation
                                      Movant
                v.                                               CHAPTER 13
Dennis N Nesbitt, Damika D
Nesbitt
                                      Respondent
               and
Scott F. Waterman
                                      Additional Respondent

         NOTICE OF MOTION, RESPONSE DEADLINE AND HEARING DATE

       Nissan Motor Acceptance Corporation has filed a Motion for Relief from Automatic

Stay, with the court for Relief from the automatic stay of 11 U.S.C. §362.

Your rights may be affected. You should read these papers carefully and discuss them with your
attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you may wish to
consult an attorney.)

   1. If you do not want the court to grant the relief sought in the motion, then on or before
      January 6, 2021 you or your attorney must do all of the following:
          a. File an answer explaining your position at:
             United States Bankruptcy Court
             Robert NC Nix Sr. Federal Courthouse 900 Market Street
             Philadelphia, PA 19107

              If you mail your answer to the bankruptcy clerk’s office for filing, you must mail
              it early enough so that it will be received on or before the date stated above; and
           b. Mail a copy to the Movant’s attorney
              Robert P Wendt, Esquire
              Leopold & Associates, PLLC
              80 Business Park Drive, Suite 110
              Armonk, NY 10504

   2. If you or your attorney do not take the steps described in paragraphs 1(a) and 1(b) above
      and attend the hearing, the court may enter an order granting the relief requested in the
      motion.
   3. A hearing on the motion is scheduled to be held before the Honorable Ashely M Chan,
      the United States Bankruptcy Judge, in at the United States Bankruptcy Court, Robert NC
      Nix Sr. Federal Courthouse 900 Market Street, Philadelphia, PA 19107 on January 13,
Case 19-11014-amc      Doc 56   Filed 12/23/20 Entered 12/23/20 11:47:46           Desc Main
                                Document     Page 2 of 2



      2021 at 11:00 am or as soon thereafter as counsel can be heard, to consider the motion.
   4. If a copy of the motion is not enclosed, a copy of the motion will be provided to you if
      you request a copy from the attorney named in paragraph 1(b)
   5. You may contact the Bankruptcy Clerk’s office at (215) 408-2845 to find out whether the
      hearing has been canceled because no one filed an answer.


   Date: December 23, 2020



                                                      /s/ Robert P Wendt,_______
                                                      By: Robert P Wendt, Esquire
                                                      Attorney ID No. 89150
                                                      Leopold & Associates, PLLC
                                                      80 Business Park Drive, Suite 110
                                                      Armonk, New York 10504
                                                      (914)-219-5787
                                                      Attorney for Movant
